Citation Nr: 0015545	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the claim of entitlement to service connection 
for a head injury, and deferred the issue of service 
connection for a left hand and thumb injury.  A notice of 
disagreement was submitted in October 1998.  A statement of 
the case was issued in December 1998.  In January 1999, the 
veteran filed his substantive appeal, which included a 
request for a personal hearing.  In January 2000, the veteran 
indicated that he wished to cancel his request for a hearing 
before a member of the Travel Board.  


FINDING OF FACT

There is no competent (medical) evidence of record which 
links the current finding of an old infarct to the reported 
injury to the head during service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
residuals of a head injury.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, as well as 
statements from the veteran and his brother.  

Here, the post-service medical records show that the veteran 
underwent a CT scan of the head in February 1995.  There were 
bifrontal and right occipital regions of old infarct, and no 
acute abnormality was identified.  A history of seizure was 
noted.  Therefore, the first requirement for a well-grounded 
claim has been met in this instance since this report is 
competent evidence of a current disability.  

In this case, the service medical records are negative with 
regard to the report of a head injury during service, and 
residuals of a head injury were not noted at the time of the 
separation examination in April 1954.  However, the veteran 
asserts that he injured his head while skiing during service.  
Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  In a March 1998 statement, the veteran 
described the accident and his injuries, and he explained why 
he did not report the incident or seek treatment.  Therefore, 
for the purpose of determining whether the claim is well 
grounded, this statement is sufficient to show that the 
veteran injured himself while skiing during service, and that 
he decided not to report the incident.  However, in this 
case, the evidence is deficient with regard to competent 
(medical) evidence demonstrating a nexus between the old 
infarct noted in 1995 and the report of a head injury during 
service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the veteran's brother 
provided a statement where he reported his observations of 
the veteran's behavior after service, and that the veteran 
told him of the head injury.  Although the statement is 
sufficient to show that others noticed a change in the 
veteran's behavior after service, it does not constitute the 
requisite medical evidence to establish a nexus between the 
reported injury and current observations and findings.  In 
this case, there are no medical opinions which support the 
veteran's contention that the finding of old infarct is 
indeed related to the report of a head injury during service.  
Therefore, the only evidence in support of a nexus in this 
instance consists of lay assertions.  The assertions of a lay 
party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, such 
assertions, standing alone, do not constitute competent 
medical evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting the finding of old 
infarct to the reported injury to the head during service. 


ORDER

The claim of entitlement to service connection for residuals 
of a head injury is not well grounded, and the appeal is 
denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

